DETAILED ACTION
This action is responsive to claims filed 02/12/2019 and Patent Board Decision of application 16/040940 filed 02/02/2021.
Claims 1-22 have been examined with this office action. 

Information Disclosure Statement 
The information disclosure statements filed 01/07/2021 and 05/04/2021 have been received, considered as indicated, and placed on record in the file.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Deborah Grove on April 29, 2021.
The application has been amended as follows. In the claims, please amend the claims as follows:

1.    (Currently Amended) A computer-implemented method that publicizes intra-day valuations of a first portfolio comprising:
receiving, by a computer system, a modeling output related to a first set of securities of a first portfolio, the modeling output characterized by indicative of the first set of securities, where the computer system has 
generating, by the computer system, a second portfolio configured to track the first portfolio by:
generating a set of weightings based on the received modeling output; and constructing, based on the set of weightings, a second set of securities having a second set of identities, where a behavior of the second set of securities mimics a behavior of the first set of securities:
receiving, from a quote sever via one or more networks, price feed information corresponding to the second set of identities:
calculating, by the computer system, an intra-day value for the first portfolio by applying the price feed information to the second portfolio in accordance with the second set of weightings; and
publicizing, by the computer system, the calculated intra-day value for the first portfolio without disclosing a first set of weightings corresponding to the first portfolio.
2.    (Currently Amended) The method of claim 1, where the second portfolio does not include any securities not present in the first portfolio.
3.    (Original) The method of claim 1, where a weighting for a security in the second portfolio overlaps by a set percentage of the corresponding weighting for the security in the first portfolio.
4.    (Original)    The method of claim 3,    where the set percentage is between 90 to 100%.
5.    (Original)    The method of claim 3,    where the set percentage is not publicly disclosed.
6.    (Original)    The method of claim 3,    where the set percentage is randomly generated.
7.    (Currently Amended) The method of claim 1, where the second portfolio including the second identities and the set of weightings is publicly disclosed.
8.    (Original) The method of claim 1, further comprising initiating, by the computer system, a transaction involving one or more securities from among the first set of securities based on the publicized intra-day value for the first portfolio.
where the transaction is at least one of a pricing, hedging, and arbitrage.
10.    (Currently Amended) The method of claim 1, where the set of weightings are chosen where the second set of securities tracks the first set of securities over the course of a trading day.
11.    (Currently Amended) The method of claim 8, where the transaction is completed without knowing the first set of weightings of the first set of securities.
12.    (Currently Amended) A computer-implemented system that publicizes intra-day valuations of a first portfolio comprising:
a computer system having non-transitory memory storing computer software and at least one processor executing the computer software, the computer system being further configured to:
receive a modeling output related to a first set of securities of a first portfolio, the modeling output characterized by indicative of the first set of securities:
generate a second portfolio configured to track the first portfolio, by
generating a set of weightings based on the received modeling output: and constructing, based on the set of weightings, a second set of securities having a second set of identities, where a behavior of the second set of securities mimics a behavior of the first set of securities:
receive, from a quote sever via one or more networks, price feed information corresponding to the second set of identities:
calculate an intra-day value for the first portfolio by applying the price feed information to the second portfolio in accordance with the second set of weightings; and
publicize the calculated intra-day value for the first portfolio without disclosing a first set of weightings corresponding to the first portfolio.
13.    (Currently Amended) The system of claim 12, where the second portfolio does not include any securities not present in the first portfolio.
14.    (Original) The system of claim 12, where a weighting for a security in the second portfolio overlaps by a set percentage of the corresponding weighting for the security in the first portfolio.
where the set percentage    is    between 90 to 100%.
16.    (Original)    The system of claim 14,    where the set percentage    is    not publicly disclosed.
17.    (Original)    The system of claim 14,    where the set percentage    is    randomly generated.
18.    (Currently    Amended) The system    of claim 12, where the computer system is further
configured to publicly disclose the second portfolio including the second identities and the second set of weightings.
19.    (Original) The system of claim 12, where the computer system is further configured to initiate a transaction involving one or more securities from among the first set of securities based on the publicized intra-day value for the first portfolio.
20.    (Original) The system of claim 19, where the transaction is at least one of a pricing, hedging, and arbitrage.
21.    (Currently Amended) The system of claim 12, where the second set of weightings are chosen where the second set of securities tracks the first set of securities over the course of a trading day.
22.    (Currently Amended) The system of claim 19, where the transaction is completed without knowing the set of weightings of the first set of securities.


Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claims 1 and 12 recite claim limitations “receiving, by a computer system, a modeling output related to a first set of securities of a first portfolio, the 

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
05/04/2021